Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  142822                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 142822
                                                                     COA: 301683
                                                                     Washtenaw CC: 04-001767-FC
  JASEN ALLEN THOMAS,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 1, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals. That court
  shall treat the defendant’s delayed application for leave to appeal as having been filed
  within the deadline set forth in MCR 7.205(F) and shall decide whether to grant, deny, or
  order other relief, in accordance with MCR 7.205(D)(2). The defendant’s untimely
  request for appointment of counsel caused him to lose his appeal of right, but he was
  deprived of the opportunity to file an application for leave to appeal through the
  ineffective assistance of appointed counsel. See Roe v Flores-Ortega, 528 US 470, 477;
  120 S Ct 1029; 145 L Ed 2d 985 (2000); Peguero v United States, 526 US 23, 28; 119 S
  Ct 961; 143 L Ed 2d 18 (1999).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           d0829                                                                Clerk